Dismissed and Memorandum Opinion filed April 17, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00009-CV
                                    ____________

                        CAROLYN J. PROMISEL, Appellant

                                            V.

  EQUITABLE ASCENT FINANCIAL F/K/A HILCO RECEIVABLES, L.L.C.,
                          Appellee


                   On Appeal from County Civil Court at Law No. 3
                                Harris County, Texas
                           Trial Court Cause No. 992125



                           MEMORANDUM OPINION

       This is an appeal from a judgment signed December 15, 2011. The clerk’s record
was filed January 9, 2012. No reporter’s record was taken . No brief was filed.

       On March 6, 2012, this court issued an order stating that unless appellant submitted
a brief, together with a motion reasonably explaining why the brief was late, on or before,
April 5, 2012, the court would dismiss the appeal for want of prosecution. See Tex. R.
App. P. 42.3(b).
      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jamison.




                                            2